In order to show that he was not to blame for receiving Confederate currency in December, 1863, in payment of an antewar note which he and his partner owed this testatrix, (470) the defendant alleges that at that time Confederate money was current among business men in valuable transactions and in payment of antewar debts, and therefore he says he received the money and filed it away and has it now — worthless. In avoiding Scylla he has fallen on Charybdis; for it was current money, why did he file it away? Why not pay debts with it? Why not pay legacies? If he had received gold, would he have been justified in hiding it where it could never be found? Take it either way: It was bad money when he received it; then he is liable for receiving it. It was good money when he received it; then he is liable for hiding it.
There is another ground upon which the defendant is liable: He owed his testatrix $1,400, and his testatrix owed Davidson about the same amount; both were ante-war debts. In August, 1863, Davidson asked him for payment. Now, why did he not pay Davidson then? Why did he not make his note pay Davidson's note? Whatever currency Davidson demanded, why did he not pay off his note in that currency and then pay Davidson? In August Davidson told him he would not receive *Page 334 
Confederate money unless his cestuis que trust would take it from him. Afterwards, and before December, 1863, Davidson told him he would not receive it at all. And yet, after that, in December, the defendant pretends that he paid off his own note to himself, as executor, in Confederate currency to get money to pay off Davidson. And so he paid off his own note with trash and left Davidson's to stand against the testator's estate. This is not just and will not be allowed. The defendant will be charged with the full amount of his note, with interest.
PER CURIAM.                                                    Affirmed.